Attachment to Advisory Action
The proposed amendments filed after a final rejection, 19 March 2021, will not be entered because the amendment raise the issue of new matter and new issues that would require further consideration and/or search.
If entered, the amendments would overcome the previous rejections under 35 U.S.C. 112 (b).
The proposed amendment of claim 1 requires “wherein all of said cheese-based phase of said surface topping is visible.”  Applicants point to Figure 2 for support.  
It is the Examiner’s position Figure 2 does not necessarily provide support for the term “all.”  In Figure 2, it is unclear if some of the sauce covers the edge of the cheese or even covers a small portion of the top of the cheese.  If this is the case, not “all” of the cheese-based phase would be visible.  
Regarding the rejection under 35 U.S.C. 103, Applicants submit the relevant issue is whether Coleman teaches or suggest “a raised circular edge”, and not whether the limitation is “not unexpected.”  Applicants argue Coleman does not teach or suggest “a raised circular edge” as required by the claims.
Here, Coleman et al disclose an encased portion which is considered an edge.  Coleman et al. also disclose that the dough can be shaped into a desired dough shape.  Therefore, it would have been obvious to one of ordinary skill in the art to have shaped the dough of Coleman et al. into any shape including a round shape having an encased portion (i.e. a raised circular edge).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796